Citation Nr: 1629830	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1. Entitlement to service connection for a bilateral foot disability, to include pes planus.

2. Entitlement to service connection for a bilateral ankle disability.

3. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served in active duty from February 1987 to November 1991, and from February 1993 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) from February and June 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The case is now in the jurisdiction of the RO in Muskogee, Oklahoma.

The issues of entitlement to service connection for exposure to asbestos and mold have been raised by the record in a June 2008 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2015 remand, the Board directed the AOJ to provide the Veteran with a VA examination that would address the current nature and etiology of the Veteran's bilateral knee, ankle, and foot disabilities.  The examiner was asked to determine whether it was at least as likely as not that any current bilateral knee disabilities (to include chronic strain with painful motion), ankle disabilities (to include chronic strain with painful motion), and foot disabilities (to include bilateral pes planus and hallux valgus) had causal origins in active service.  The examiner was asked to note a documented complaint of ankle pain in service, as well as a 1996 in-service annotation of ankle and knee pain as a consequence of service stresses.  The examiner was also asked to address the Veteran's report, made in a clinical record, that he was experiencing problems with his feet since 1988, and his reports that his foot problems were related to certain physical duties of Army service such as lifting, walking, running, etc.  The examiner was asked to provide a rationale in the narrative portion of the examination report to support any conclusions reached, and the Board specifically noted that the mere lack of documentation of complaints, in itself, was not a sufficient basis on which to form an opinion and such a conclusory report would require an additional remand for development.

The examiner who provided the opinion only issued a medical opinion in September 2015.  Upon realizing that the Veteran should have been afforded a VA examination as well, the AOJ scheduled the Veteran for VA examinations pertaining to the feet, ankles, and knees which were conducted in January 2016.  The examiner did not provide a subsequent medical opinion following the January 2016 VA examinations.  

In the September 2015 medical opinion, the examiner mentioned the January 1996 Medical Board Evaluation indicating that the Veteran's bilateral ankle and knee pain started in 1988/1989, but did not opine further as to the validity of such an assertion, or its nexus to the Veteran's current bilateral knee and ankle disabilities.  Instead, the examiner referenced the December 2009 VA examination which diagnosed the Veteran with bilateral knee and ankle disabilities, and concluded that because the Veteran was diagnosed with knee and ankle disabilities 13 years after discharge, this coupled with the lack of documentation of any ankle or knee disabilities post-service, showed that it was less likely than not that the Veteran's current disabilities were related to service.

The September 2015 medical opinion also seemed to assert that the Veteran was first diagnosed with bilateral knee and ankle disabilities in December 2009.   However, there is a May 1996 Record of Inpatient Treatment that diagnosed the Veteran with knee and ankle pain.  The examiner was asked to review and discuss that report in the opinion, however this was not done.  The examiner also did not discuss how physical duties (such was walking, running, lifting, etc.) in service might have been related to the Veteran's disabilities  

Based upon the inconsistencies and inadequacy of the September 2015 VA medical opinion, there has not been substantial compliance with the Board's August 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  The August 2015 Board remand clearly directed the examiner not to rely upon the lack of documentation of the Veteran's foot, ankle, and knee disabilities, as a basis for forming the opinion.  Yet, the examiner did exactly that, and  solely relied upon the lack of documentation as well as the delayed diagnosis of the Veteran's disabilities to form the basis of the opinion.  However, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Thus, the medical opinion should have taken into consideration other factors besides the lack of documentation and the later diagnoses of disabilities.

Furthermore, the September 2015 medical opinion did not address specific medical records that were identified in the August 2015 remand.  The most important one of these records is the May 1996 record which indicated a diagnosis of the Veteran's knee and ankle disabilities.  Other relevant records which were not addressed were the July 2009 and January 1996 records which noted that the Veteran reported symptoms pertaining to his disabilities in 1988.  The examiner also did not provide any opinion as to the effect that certain physical activities of service would have on the Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1. Identify and associate any new or additional medical records that have not yet been associated with the claims file. 

2. Obtain an addendum opinion from the January 2016 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral ankle, foot, and knee disabilities.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  
After reviewing the claims folder, the examiner is asked to opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral knee (to include chronic strain with painful motion), ankle (to include chronic strain with painful motion), and foot disabilities (to include bilateral pes planus and hallux valgus) were incurred in, or are otherwise related to, the Veteran's military service, and whether there is a nexus between the current disabilities and the incurrence in service.  

For purposes of the opinion being sought, the examiner should specifically address:

(a)  the January 1996 Medical Board Evaluation, the July 2009 clinical record containing a letter from the medical provider, and the May 1996 Record of Inpatient Treatment.  

(b)  the effect of  and likelihood that certain physical activities done in service such as running, walking, lifting, etc., would have caused the Veteran's bilateral ankle, knee, and foot disabilities.  

Because there is a lack of documentation in the record of the Veteran's knee, ankle, and foot disabilities, the examiner should review the specific records indicated above and determine whether these records are consistent with and a reliable reflection of the Veteran's medical history, and whether these records, taken alone, demonstrate a causal relationship between the Veteran's current disabilities and his in-service diagnoses.  The examiner should explain whether there is any medical reason not to accept the findings in these records.  The complete rationale for all opinions should be set forth. 

The examiner is advised that the Veteran is competent to report his symptoms and history. Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3. If the Veteran's bilateral foot disabilities are found to be related to service, but the bilateral knee and ankle disabilities are found to not be related to service, the examiner should provide an opinion as to if it is at least as likely as not that the foot disability caused or aggravated beyond the natural course of the disease progress, the bilateral knee and ankle disabilities.  If the examiner finds that the Veteran's bilateral foot disabilities aggravated his bilateral knee and ankle disabilities, then the examiner should determine the Veteran's baseline level of severity for his knee and ankle disabilities prior to the onset of aggravation.

The examiner should keep in mind that the mere lack of documentation of complaints, in itself, is not a sufficient basis on which to form an opinion and such a conclusory report will require an additional remand for remedial development.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Following the development directed above, readjudicate the Veteran's claims.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




